Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
James Steadman appeals the district court’s order granting Crystal Gateway Marriott’s motion to dismiss and dismissing Steadman’s complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Steadman v. Crystal Gateway Marriott, No. CA-02-1230-A (E.D. Va. filed Nov. 15, 2002; entered Nov. 20, 2002). We deny Steadman’s motion titled “motion for rehearing” requesting permission to file additional briefs and for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.